DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 136A and 136B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
All dependent claims and claims 1, 15-17 are objected to because of the following informalities: All dependent claims should start with “The” not “A”.  And “a work string” in line 3 in claim 1 should be “the work string” and “an annular sleeve” in claims 15-17 should be “the annular sleeve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 4, 7-9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akinlade et al. (20050011678 – “Akinlade”).
Akinlade discloses a method, comprising:
Re claim 1:
forming a work string 1 (pgh. 30, “drill string”) from a plurality of sections of drill pipe (figs. 1 and 2 depict multiple pipes connected to drill bit 8) ; 
at least one section of drill pipe including an expandable element 14 (pgh. 30, “inflatable packer”) located thereon; 
running the work string 1 into the well 2 and expanding the expandable element 14 to contact a wall of the well. 
Re claim 2: 
providing the drill pipe 1 (fig. 3) having an annular wall with an outer tubular surface (of tubular 36) and an inner tubular surface (of tubular 36) defining a bore (along longitudinal axis 6); 
forming a circumferential recess 40 (pgh. 32, “annular recess”) in the outer tubular surface of at least one longitudinal segment of the drill pipe 1, the recess having at least an outer recess surface; 
forming a perforation 48 between the inner tubular surface and the outer recess surface (fig. 3, channel 48 started from the outer recess surface and connected to port 54 that extends to the inner tubular surface); 
providing an annular sleeve 30 (pgh. 32, “annular packer element”) having a first sleeve end (top end), a second sleeve end (bottom end), an inner sleeve surface and 
providing airtight seals securing the annular sleeve 30 to the tubular 36 at the first sleeve end and the second sleeve end thus forming a cavity 42 (figs. 3, 4) between the inner sleeve surface and outer recess surface wherein the cavity 42 is accessible (pgh. 43, “ Treatment fluid also flows along the inflation channel, i.e. from the port 44 via the channel 48 and the holes 34 of sleeve 32, into the annular fluid chamber 42 thereby inflating the packer element 30 against the borehole wall) from the tubular 36 through the perforation 48 (fig. 4) to provide the expandable element 14. 
Re claim 4:
forming the recess 42 (figs. 3, 4) in a centrally positioned (figs. 1 and 2, drill string 1 is centrally position in the wellbore 2) longitudinal portion (figs. 3, 4) of the drill pipe 1, 
providing the annular sleeve 30 as a first sleeve segment (upper curved section) and a second sleeve segment (lower curved section) which conform longitudinally to form an annular sleeve 30 (pgh. 32, “annular packer element”). 
arranging the first and second sleeve segment to conform around the tubular recess 40 and securing the first and second sleeve segments longitudinally to create an annular sleeve 30 which conforms with the annular recess 40 (pgh. 32, “annular recess”, fig. 3 - the sleeve 30 positioned in the recess 40). 
Akinlade disclose an apparatus, comprising:
Re claim 7:
a tubular 1/36 (fig. 3) having an annular wall (see top of drill string 1 in figs. 1 and 2) with an outer tubular surface, an inner tubular surface defining a bore (along 
an annular sleeve 30 (pgh. 32, “annular packer element”) having a first sleeve end (upper end), a second sleeve end (bottom end), an inner sleeve surface and an outer sleeve surface, wherein the sleeve conforms with the recess (sleeve 30 positioned in recess 40) and is secured to the tubular 32 at the first sleeve end and the second sleeve end such that a cavity 42 is defined between the inner sleeve surface and outer recess surface which is accessible (pgh. 43,“treatment fluid is allowed to flow through the fluid passage, i.e. from the central bore of the frill string, flows along the inflation channel, i.e. from the port 44 via the channel 48 and the holes 34 of sleeve 32, into the annular fluid chamber 42 thereby inflating the packer element 30 against the borehole wall”)  from the bore via the perforation 48. 
Re claim 8, the tubular is drill pipe (pgh. 30, 43, “drill string”). 
Re claim 9, the tubular is recycled tubular (fig. 3, hatching depicts drill string/tubular 36 is metal and metal can be recycled (www.thebalancesmb.com/an-introduction-to-metal-recycling-4057469).
Re claim 14, the recess 42 (figs. 3, 4) is formed at a centrally positioned (figs. 1 and 2, drill string/tubular 1, 36 is centrally position in the wellbore 2) longitudinal portion (figs. 3, 4) of the drill pipe/tubular 1, 36).

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 10-13, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akinlade.
Re claims 3, 12, 13, Akinlade is silent on forming the recess at a box section at an open end of the drill pipe, the open end is a box section of a box and pin connection. However, it is well known in the art that drill string with multiple drill pipes generally include multiple box and pin connection at an open end of drill pipes in order to connect them one another. And forming the recess at the box section would be obvious to one of ordinary skill in the art at the time the invention was made to predictably isolate the In re Japikse, 86 USPQ 70.
Re claims 5, 6, 10, 11, 16, 17, Akinlade is silent on securing the annular sleeve involves creating welded joints in claims 5, 10, 16 and on application of a suitable adhesive material in claims 6, 11, 17. However, welding and application of adhesive material is well known process that secures materials. Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to secure the annual sleeve to the tubular by welding or adhesive material, since process such as welding is more economical. www.bing.com/search?q=advantage+of+welding&src=IE-SearchBox&FORM=IESR3N).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676